DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SARA CUARESMA,
                             Appellant,

                                     v.

              PALM BEACH COUNTY SCHOOL BOARD,
                          Appellee.

                               No. 4D20-458

                              [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 502015CA009967.

  Melissa C. Mihok of CPLS, P.A., Orlando, for appellant.

  Sean Fahey, Office of General Counsel, The School Board of Palm Beach
County, Florida, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.